DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-2, and 4-19 are pending.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
the tension tie is configured to be in tension prior to any lateral displacement, however claim 1 already recites that the tension tie is configured to transition from being untensioned to being in tension during the increasing lateral displacement. The subject matter of the tension tie being initially in tension (claim 1), and being initially untensioned (claim 4) are not supported together. The Examiner notes that the specification supports different tension ties that can be tensioned at different times for increasing deflection (see par. 37), however this does not appear to apply to a single tension tie. Accordingly, since a single tension tie being initially both in tension and untensioned is not disclosed in the specification and drawings, it consequently raise doubt as to possession of the claimed invention at the time of filing.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 15-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "the increasing deflection" in line 12.  There is insufficient antecedent basis for this limitation in the claim.
	Claims 16-19 are indefinite based on their dependence on claim 15.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-2, 4, 6, 8-11, 13-17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baker (US Patent Application 2012/0082547) in view of Parker (US Patent 1,341,758).
	In regards to claim 1, Baker discloses a wind turbine blade (110) comprising:
a spar assembly (170) inside the wind turbine blade, the spar assembly including a first stringer (ex. 170a) and a second stringer (ex. 170b);
a rigid tie (143) which appears to be pivotally secured to the first stringer and pivotally secured to the second stringer (ex. Fig. 5A with fastening member 157 going through mounting holes 151a, 151b).
	Baker does not disclose or explicitly disclose:
the rigid tie pivotally secured to the first stringer and pivotally secured to the second stringer; and
a tension tie secured to the first stringer and the second stringer and arranged to experience tension during increasing lateral displacement between the first stringer and the second stringer as the wind turbine blade bends in a first direction;
wherein the tension tie is configured to transition from being untensioned to being in tension during the increasing lateral displacement.
	Parker discloses an airfoil (A) comprising: 
a rigid tie (5) pivotally secured to a first stringer (3) and pivotally secured to the second stringer (4, via 7-8; page 2, lines 3-25); 
a tension tie (9) secured to the first stringer and the second stringer and arranged to experience tension during increasing lateral displacement between the first stringer and the second stringer as the wind turbine blade bends in a first direction (ex. Fig. 1; page 2, lines 45-52);
wherein the tension tie (9) is configured to transition from being untensioned (ex. Fig. 1 with 9 being curved) to being in tension during the increasing lateral displacement (ex. Fig. 2 with 9 being straight).
	Baker discloses a wind turbine blade with a truss structure inside the blade, however does not disclose a tension tie. Parker, which is also directed to an airfoil formed by a truss assembly, discloses the specific support arrangement with rigid ties pivotally connected to stringers and tension ties transitioning from a untensioned to a tensioned state enabling a variable camber airfoil that is capable of changing shape and angle of incident during operation (page 1, lines 29-39). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to modify the blade of Baker by providing the rigid tie pivotally secured to the first stringer and pivotally secured to the second stringer; and a tension tie secured to the first stringer and the second stringer and arranged to experience tension during increasing lateral displacement between the first stringer and the second stringer as the wind turbine blade bends in a first direction wherein the tension tie is configured to transition from being untensioned to being in tension during the increasing lateral displacement, as taught by Parker, to provide a variable camber airfoil that is capable of changing shape and angle of incident during operation (Parker page 1, lines 29-39).
	In regards to claim 2, the modified blade of Baker comprises a second tension tie (Parker 10) secured to the first stringer and to the second stringer and arranged to experience tension during increasing lateral displacement between the first stringer and the second stringer when the wind turbine blade bends in a second direction that is opposite the first direction (Parker Fig. 2; Parker page 2, lines 52-64).
	In regards to claim 4, as far as it is supported, the modified blade of Baker comprises tension tie (Parker 10, Fig. 1) is configured to be in tension prior to any lateral displacement (see Figs. 2).
	In regards to claim 6, the modified blade of Baker comprises a first spar cap (Baker 170a including 470a) comprising the first stringer, and a second spar cap (Baker 170b including 470b) comprising the second stringer (see Fig. 4).

	In regards to claim 9, the modified blade of Baker comprises a first spar cap (ex. 170a/470a, Figs. 3-4) comprising the first stringer, and a trailing edge reinforcement (170c) comprising the second stringer (Fig. 3).
	In regards to claim 10, Baker discloses a wind turbine blade (110) comprising:
a structural member disposed inside the wind turbine blade, the structural member comprising: 
a first stringer (ex. 170a);
a second stringer (ex. 170b); and
a rigid tie (143) secured to and separating the first stringer and the second stringer;
wherein the structural member is configured to respond to deflection of the structural member by providing a resisting stiffness that resists the deflection.
Baker does not disclose a tension tie secured to the first stringer and the second stringer; wherein a magnitude of the resisting stiffness is configured to increase with increasing deflection, wherein the response is configured to include an abrupt increase in the resisting stiffness during the increasing deflection, and wherein the tension tie effects the abrupt increase.
	Parker discloses a tension tie (9) secured to a first stringer (3) and a second stringer (4); wherein a magnitude of the resisting stiffness is configured to increase with increasing deflection (page 2, lines 45-52, Figs. 1-2), wherein the response is configured to include an abrupt increase in the resisting stiffness during the increasing deflection, and wherein the tension tie (9) effects the abrupt increase (page 2, lines 45-52).
	Baker discloses a structural member inside the airfoil, however do not disclose a tension tie which abruptly increase the resisting stiffness. Parker, which is also directed to an airfoil with a truss structure, 
	In regards to claim 11, the modified blade of Baker comprises a spar assembly comprising the structural member (see Figs. 1-4).
	In regards to claim 13, the modified blade of Baker comprises the spar assembly further comprising a spar web (Baker 119, Fig. 4, Parker 1) disposed toward a leading edge of the wind turbine blade, and the structural member disposed toward a trailing edge of the wind turbine blade (Baker Fig. 3, Parker Figs. 1-2).
	In regards to claim 14, the modified blade of Baker comprises a first spar cap (ex. Baker 170a/470a, Figs. 3-4) comprising the first stringer, and a trailing edge reinforcement (Baker 170c) comprising the second stringer (Fig. 3).
	In regards to claim 15, Baker discloses a wind turbine blade (110) comprising:
a structural member disposed inside the wind turbine blade, the structural member comprising: 
a first stringer (ex. 170a);
a second stringer (ex. 170b); and
a rigid tie (143) secured to and separating the first stringer and the second stringer..
Baker does not disclose a tension tie secured to the first stringer at a first stringer location and secured to the second stringer at a second stringer location; wherein during deflection of the structural member the first stringer location moves away from the second stringer location; wherein the tension tie 
Parker discloses a structural member comprising: a tension tie (9) secured to the first stringer at a first stringer location and secured to the second stringer at a second stringer location (Figs. 1-2); wherein during deflection of the structural member the first stringer location moves away from the second stringer location (Figs. 1-2); wherein the tension tie (9) is configured to generate a first resisting stiffness as the first stringer location moves away from the second stringer location; and wherein the first resisting stiffness causes a nonlinear increase in a bending stiffness of the structural member during deflection in a first direction (page 2, lines 45-52), wherein the nonlinear increase includes an abrupt increase in the first resisting stiffness during the increasing deflection (page 2, lines 45-42).
Baker discloses a structural member inside the airfoil, however does not disclose the specific structural member arrangement and having a tension tie which abruptly increase the resisting stiffness. Parker, which is also directed to an airfoil with a truss structure, discloses the structural member arrangement with a tension tie which enables the lifting surface to change shape and angle of incidence during operation (page 1, lines 29-39). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to modify the blade of Baker by providing a tension tie secured to the first stringer at a first stringer location and secured to the second stringer at a second stringer location; wherein during deflection of the structural member the first stringer location moves away from the second stringer location; wherein the tension tie is configured to generate a first resisting stiffness as the first stringer location moves away from the second stringer location; and wherein the first resisting stiffness causes a nonlinear increase in a bending stiffness of the structural member during deflection in a first direction, as taught by Parker, to provide a variable camber airfoil that is capable of changing shape and angle of incident during operation (Parker page 1, lines 29-39).

	In regards to claim 17, the modified blade of Baker comprises a spar assembly (Baker Figs. 1-4, Parker Figs. 1-2, see spar 1) comprising the structural member (Figs. 1-2).
	In regards to claim 19, the modified blade of Baker comprises a shear web (Baker 119) spanning from a pressure side to a suction side of the wind turbine blade, wherein the spar web is disposed toward a leading edge of the wind turbine blade (see Baker Fig. 4; also see Parker 1, Figs. 1-2) and the tension tie (Parker 9, Figs. 1-2) is disposed toward a trailing edge of the wind turbine blade (Parker Fig. 1-2).

	Allowable Subject Matter
Claims 5, 7, and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE M PRAGER whose telephone number is (571)270-1412.  The examiner can normally be reached on M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on 5712721051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESSE M PRAGER/Examiner, Art Unit 3745                                                                                                                                                                                                        
2/7/2021


/DAVID HAMAOUI/Primary Examiner, Art Unit 3747